              Case 2:20-cv-01242-RSL Document 26 Filed 03/08/21 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JOYCE D. WILLIAMS,
                                                                Cause No. C20-1242RSL
 9
                              Plaintiff,

10
                  v.                                            ORDER STAYING CASE

11
      PFIZER, INC., et al.,

12
                              Defendants.

13

14          This matter comes before the Court on the “Joint Motion to Stay Proceedings Pending
15
     Mediation” submitted by the parties in the above-captioned matter. Dkt. # 25. Having reviewed
16
     the record and the stipulation of the parties, the Court finds that a stay will promote judicial
17
     efficiency and preserve the resources of the litigants without unduly prejudicing either party’s
18

19   interests. 5A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1360

20   (3d ed. 2004).See also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“the power to stay
21   proceedings is incidental to the power inherent in every court to control the disposition of the
22
     causes on its docket with economy of time and effort for itself, for counsel, and for litigants”).
23

24
            For all of the foregoing reasons, this matter is hereby STAYED in its entirety, pending
25

26   mediation. The Clerk of Court is directed to enter a statistical termination in this case. Such

27

28   ORDER STAYING CASE - 1
              Case 2:20-cv-01242-RSL Document 26 Filed 03/08/21 Page 2 of 2



 1   termination is entered solely for the purpose of removing this case from the Court’s active
 2   calendar. The parties shall, within fourteen days of the completion of mediation, submit a Joint
 3
     Status Report setting forth the parties’ recommendations for a new trial date or, in the
 4
     alternative, an anticipated schedule for achieving settlement.
 5

 6
            Dated this 8th day of March, 2021.
 7

 8                                             Robert S. Lasnik
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER STAYING CASE - 2
